DeCintio v Lawrence Hosp. (2016 NY Slip Op 02568)





DeCintio v Lawrence Hosp.


2016 NY Slip Op 02568


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Mazzarelli, J.P., Andrias, Saxe, Moskowitz, Kahn, JJ.


20837/98 711A 711

[*1]Anthony J. DeCintio, etc., et al., Plaintiffs-Appellants,
vLawrence Hospital, et al., Defendants, Robert Roe, M.D., et al., Defendants-Respondents.


Anthony J. DeCintio, Tuckahoe, appellant pro se and for Anthony Vincent DeCintio, appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Patrick J. Murphy of counsel), for Robert Roe, M.D., respondent.
Marulli, Lindenbaum & Tomaszewski, LLP, New York (Richard O. Mannarino of counsel), for Ronald Silverman, M.D., respondent.

Judgment, Supreme Court, Bronx County (Stanley Green, J.), entered June 5, 2014, dismissing the action against defendant Robert Roe, M.D., unanimously affirmed, without costs. Order, same court and Justice, entered May 16, 2014, which, upon reargument and renewal, granted defendants-respondents' separate motions for summary judgment dismissing the complaint against them, unanimously affirmed as to defendant Ronald Silverman, M.D., and the appeal from the order otherwise dismissed, without costs, as subsumed in the appeal from the judgment.
The motion court properly granted renewal and reargument (see CPLR 2221[d], [e]), and, upon renewal and reargument, correctly granted defendants' motions for summary judgment. Defendants made a prima facie showing of their entitlement to judgment as a matter of law, by submitting expert affidavits stating that they appropriately diagnosed decedent based on her symptoms and that their treatment was not the proximate cause of her injuries (Mignoli v Oyugi, 82 AD3d 443, 444 [1st Dept 2011]). As this Court held with respect to nearly identical affidavits submitted by plaintiffs in opposition to the motions of the other defendants in this action, the expert affidavits that plaintiffs submitted in opposition to defendants' motions were conclusory and failed to raise a triable issue of fact (25 AD3d 320 [1st Dept 2006]; 33 AD3d 329 [1st Dept [*2]2006]; 55 AD3d 407 [1st Dept 2008]).
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK